DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection under 35 USC 112(b) is withdrawn.

The nonstatututory double patenting rejection is maintained.
The rejection under 35 USC 103 over Jo  (WO 2013/100464) is withdrawn.
The rejection under 35 USC 103 over Min (US 2013/0256645; see also, 9,559,309 and WO 2012074210) is maintained.
Double Patenting
Claims 32-43 and 45-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,777,750. 
Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 reads as follows:

    PNG
    media_image1.png
    492
    394
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    403
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    381
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    518
    384
    media_image4.png
    Greyscale

	The definitions for q, r, s, t, and u in present claims 32, 56, and 57 encompass those of the patent.  To the extent understood, present claims 33 and 35 fall within the limitations of the patent claims.  The limitations of present claims 34, 36-43, and 45-59 fall within the patent claims.
	Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claim Rejections - 35 USC §103
Claims 32-43, 45-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 2013/0256645; see also, 9,559,309 and WO 2012074210).
The US references and the WO reference each constitutes prior art.  The US 2013/0256645 reference is cited below.
With respect to claims 32-43, 45-57, and 59, Min teaches, among others, the following compound at p. 8:
	
    PNG
    media_image5.png
    233
    393
    media_image5.png
    Greyscale

The same Chemical Formula d-3 in Min falls within the presently claimed formula (IV’).  Min also teaches Chemical Formula 5 [0053-0055]. With respect to claims 45-51, Min teaches polymers [0070, 0129, 0130] and solvents such as diethyl ether [0085].  See also, the examples in the reference.  The device also includes an organic thin film layer [0129] which include would oligomers or polymers as well as organofunctional materials such as transporting or blocking layers and other structures.  With respect to claims 52 and 53, the reference teaches methods for preparing [0083-0128].  With respect to claims 54 and 55, Min teaches electronic devices [0010].  
Min does not appear to teach the combination of the particular compounds presently claimed.
Still, the reference teaches a general formula which includes the general formula (I) in present claim 1.
	It would have been obvious for a composition of the formula, as taught by Min, to have the presently claimed groups, as also taught by Min, because the reference is directed to compounds for use in electronic devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
	The Amendment and Remarks, filed April 4, 2022, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
	The applicant requests that the nonstatutory double rejection be held in abeyance until the other rejection has been withdrawn.  The nonstatutory double patenting rejection is maintained in the interim.
	With respect to the rejection under 35 USC 103 over Min (US 2013/0256645; see also, 9,559,309 and WO 2012074210), the applicant asserts that Min does not disclose or suggest compounds having a structure according to Formulae (III’), (IV’), (V’), (VI’), or (VII’) as defined in amended claim 32.  As discussed above, however, Chemical Formula d-3 in Min falls within presently claimed formula (IV’).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761